DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 11/21/2022.
Claim 9 is cancelled.
Claim 21 is new.
Claims 1-8 and 10-21 are pending.
Claims 1-4, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al. (US Patent Pub 2011/0153603) of record, in view of Bayang et al. (US Patent 10,114,720), further in view of Seo et al. (US Patent 9,471,778) of record.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al. (US Patent Pub 2011/0153603) of record, in view of Bayang et al. (US Patent 10,114,720), and Seo et al. (US Patent 9,471,778) of record, further in view of Kfir et al. (US Patent Pub 2021/0021503) of record.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al. (US Patent Pub 2011/0153603) of record, in view of Bayang et al. (US Patent 10,114,720), and Seo et al. (US Patent 9,471,778) of record, further in view of Bargoti et al. (US Patent Pub 2012/0102187) of record.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al. (US Patent Pub 2011/0153603) of record, in view of Bayang et al. (US Patent 10,114,720), and Seo et al. (US Patent 9,471,778) of record, further in view of Werme et al. (US Patent Pub 2003/0167270).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al. (US Patent Pub 2011/0153603) (Adiba) of record, in view of Bayang et al. (US Patent 10,114,720) (Bayang), further in view of Seo et al. (US Patent 9,471,778) (Seo) of record.
In regards to claim 1, Adiba discloses a system, comprising:
a.	a processor (Adiba at para. 0047);
b.	a configuration file that defines obtaining defined attributes of respective defined resource types of respective compute resources of a group of storage nodes of a storage cluster (Adiba at paras. 0016, 0036)1; and
c.	a memory that stores executable components that, when executed by the processor, facilitate performance of operations by the system (Adiba at para. 0047), the executable components comprising:
	i.	a secure remote services component that
A.	determines, based on the configuration file, different times to initiate the respectively obtaining the defined attributes of the respective defined resource types according to the sampling intervals (Adiba at paras. 0017, 0035, 0036)2, and 
B.	at the different times, initiates, via respective platform application programming interfaces of the group of storage nodes (Adiba at para. 0020) the respectively obtaining the defined attributes of the respective defined resource types according to the sampling intervals (Adiba at paras. 0042)3, wherein a defined resource type of the respective defined resource types comprises the storage cluster or a storage node of the group of storage nodes.  Adiba at paras. 0016, 0036.4
Adiba does not expressly disclose the configuration file defines sampling intervals for respectively obtaining the defined attributes and wherein the defined attributes comprise a configuration attribute representing a number of computer processing units corresponding to the storage node.  However, as noted above, Adiba does disclose sampling intervals for collecting metric data.  Adiba at paras. 0017, 0028.
Bayang discloses a system and method for optimizing power consumption of computing devices in a distributed system (Bayang at Fig. 1).  The optimization is achieved by first collecting hardware configuration information and performance metrics of the computing device on a periodic basis based on the selected model (i.e., defined sampling interval in a configuration file).  Bayang at col. 6, lines 64-67; col. 7, lines 1-29.  Hardware configuration information may include attributes, such as the number of CPUs.  Bayang at col. 7, lines 36-44; col. 8, lines 21-32.
Adiba and Bayang are analogous art because they are both directed to the same field of endeavor of performance metric collection and storage.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba by adding the feature of defining the configuration file defines sampling intervals for respectively obtaining the defined attributes and wherein the defined attributes comprise a configuration attribute representing a number of computer processing unites corresponding to the storage node, as disclosed by Bayang.
The motivation for doing so would have been to organize the data in a time series fashion while allowing the system to balance the advantages of conventional time series data collection and storage with the ability to collect multiple sampling rates.  Adiba at para. 0027.
Adiba in view of Bayang does not expressly disclose using a random number generator to determine random times of day to initiate the respectively obtaining the defined attributes.  As discussed above, Adiba in view of Bayang discloses performing the respectively obtaining the defined attributes of the respective defined resource types according to the sampling intervals that are defined in the configuration file.  What is not expressly disclosed by Adiba in view of Bayang is determining, using a random number generator, a random time of day to initiate the obtaining.  Note, though, that Adiba does disclose dynamic changes and random resampling.  Adiba at para. 0015.5
Seo discloses a system and method for administration and system management, which includes performance management and monitoring.  Seo at col. 2, lines 11-13.  Seo discloses using a random number generator to fluctuation of the time period during which monitoring is performed (i.e., using a random number generator).  Seo at col. 13, lines 25-30.  The system determines random start times for collecting data for attribute values and as such, performs random rotations of start times for any configured sampling period.  Seo at col. 9, lines 40-44; col. 12, lines 1-8.
Adiba, Bayang, and Seo area analogous art because they are all directed to the same field of endeavor of performance metrics collection.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba in view of Bayang by adding the feature of using a random number generator to determine random times of day to initiate the respectively obtaining the defined attributes, as disclosed by Seo.
The motivation for doing so would have been to improve security against individuals who may have knowledge of monitoring schedules and take advantage of that knowledge to perform malicious activity.  Seo at col. 9, lines 40-44.

In regards to claim 2, Adiba in view of Bayang and Seo discloses the system of claim 1, wherein the secure remote services component further:
a.	obtains unstructured data corresponding to the defined attributes (Adiba at para. 0014, 0018), and
b.	creates respective structured data representing the defined attributes, the respective structured data comprising the unstructured data and respective metadata representing the unstructured data.  Adiba at paras. 0014, 0018.6
In regards to claim 3, Adiba in view of Bayang and Seo discloses the system of claim 2, wherein the respective structured data comprises at least one of a storage cluster identifier representing the storage cluster, an attribute identifier representing a defined attribute of the defined attributes, or a period of time during which the defined attribute was obtained by the secure remote services component.  Adiba at paras. 0018, 00217.
In regards to claim 4, Adiba in view of Bayang and Seo discloses the system of claim 2, wherein the executable components further comprise:
a.	an analysis component that:
i.	receives, from the secure remote services component, the respective structured data (Adiba at para. 0019)8, and
ii.	in response to a query for a defined attribute of the defined attributes being received from a client service device, sends a portion of the respective structured data representing the defined attribute to the client service device.  Adiba at paras. 0019, 0046.9
In regards to claim 8, Adiba in view of Bayang and Seo discloses the system of claim 1, wherein the defined attributes comprise a usage attribute of the defined resource type comprising an uptime of the defined resource type representing a duration of time that the defined resource type has been in use.  Adiba at paras. 0002, 0036.10
In regards to claim 11, Adiba in view of Bayang and Seo discloses the system of claim 8, wherein the usage attribute comprises a total storage capacity of the defined resource type, a storage amount of the total storage capacity that is being used, a total memory capacity of the defined resource type, a memory amount of the total memory capacity that is being used (Adiba at para. 0040)11.
In regards to claim 12, Adiba in view of Bayang and Seo discloses the system of claim 1, wherein the configuration attribute is a first configuration attribute, and wherein a second configuration attribute of the defined attributes comprises a network protocol attribute of the defined resource type (Adiba at para. 0021)12.
In regards to claim 13, Adiba in view of Bayang and Seo discloses the system of claim 1, wherein the defined resource type is a first defined resource type, wherein the respective compute resources comprises respective computer processing units, respective volatile memory devices, and respective memory devices (Adiba at paras. 0016, 0036, 0040)13, and wherein a second defined resource type of the respective defined resource types comprises:
a.	a group of computer processing units of the respective computer processing units (Adiba at para. 0036)14,
b.	a group of volatile memory devices of the respective volatile memory devices (Adiba at para. 0040)15, or
c.	a group of memory devices of the respective devices.  Adiba at para. 0016.16
In regards to claim 14, Adiba in view of Bayang discloses the system of claim 1, wherein the storage node has been elected, based on an election algorithm, as a master storage node comprising the secure remotes services component.  Adiba at para. 0017.17
In regards to claim 15, Adiba in view of Bayang discloses the system of claim 1, wherein a performance attribute of a defined resource type comprises a computer processing unit use of the defined resource type or an average computer processing unit use of the defined resource type.  Adiba at paras. 0032, 0036.18

In regards to claim 16, Adiba discloses a method comprising:
a.	obtaining, from a configuration file by a system comprising a processor, defined attributes of a respective defined resource type of respective compute resources of a group of storage nodes of a storage cluster (Adiba at paras. 0016, 0036)19;
b.	determining, by the system, times to sample, the defined attributes according to the defined sampling intervals (Adiba at paras. 0017, 0035, 0036)20; and
c.	sampling, by the system at the times, the defined attributes according to the defined sampling intervals (Adiba at paras. 0042)21, wherein a defined resource type of the respective defined resource types comprises the storage cluster or a storage node of the group of storage nodes.  Adiba at paras. 0016, 0036.22
Adiba does not expressly disclose the configuration file defines sampling intervals for respectively obtaining the defined attributes and wherein the defined attributes comprise a configuration attribute representing a number of computer processing unites corresponding to the storage node of the group of storage nodes.  However, as noted above, Adiba does disclose sampling intervals for collecting metric data.  Adiba at paras. 0017, 0028.
Bayang discloses a system and method for optimizing power consumption of computing devices in a distributed system (Bayang at Fig. 1).  The optimization is achieved by first collecting hardware configuration information and performance metrics of the computing device on a periodic basis based on a selected model (i.e., defined sampling interval in a configuration file).  Bayang at col. 6, lines 64-67; col. 7, lines 1-29.  Hardware configuration information may include attributes, such as the number of CPUs.  Bayang at col. 7, lines 36-44; col. 8, lines 21-32.
Adiba and Bayang are analogous art because they are both directed to the same field of endeavor of performance metric collection and storage.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba by adding the feature of defining the configuration file defines sampling intervals for respectively obtaining the defined attributes and wherein the defined attributes comprise a configuration attribute representing a number of computer processing unites corresponding to the storage node of the group of storage nodes, as disclosed by Bayang.
The motivation for doing so would have been to organize the data in a time series fashion while allowing the system to balance the advantages of conventional time series data collection and storage with the ability to collect multiple sampling rates.  Adiba at para. 0027.
Adiba in view of Bayang does not expressly disclose using a random number generator to determine random times of day to initiate the respectively obtaining the defined attributes.  As discussed above, Adiba in view of Bayang discloses performing the respectively obtaining the defined attributes of the respective defined resource types according to the sampling intervals that are defined in the configuration file.  What is not expressly disclosed by Adiba in view of Bayang is determining, using a random number generator, a random time of day to initiate the obtaining.  Note, though, that Adiba does disclose dynamic changes and random resampling.  Adiba at para. 0015.23
Seo discloses a system and method for administration and system management, which includes performance management and monitoring.  Seo at col. 2, lines 11-13.  Seo discloses using a random number generator to fluctuation of the time period during which monitoring is performed (i.e., using a random number generator).  Seo at col. 13, lines 25-30.  The system determines random start times for collecting data for attribute values and as such, performs random rotations of start times for any configured sampling period.  Seo at col. 9, lines 40-44; col. 12, lines 1-8.
Adiba, Bayang, and Seo area analogous art because they are all directed to the same field of endeavor of performance metrics collection.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba in view of Bayang by adding the feature of using a random number generator to determine random times of day to initiate the respectively obtaining the defined attributes, as disclosed by Seo.
The motivation for doing so would have been to improve security against individuals who may have knowledge of monitoring schedules and take advantage of that knowledge to perform malicious activity.  Seo at col. 9, lines 40-44.

In regards to claim 17, Adiba in view of Bayang and Seo discloses the method of claim 16, wherein the sampling comprises:
a.	obtaining, at the random times via respective platform application programming interfaces of the storage nodes, respective unstructured data corresponding to the defined attributes (Adiba at para. 0014, 0018, 0020)24; and
b.	generating respective structured data representing the defined attributes, wherein the respective structured data comprises the respective unstructured data and metadata representing the respective unstructured data.  Adiba at paras. 0014, 0018.25
In regards to claim 18, Adiba in view of Bayang and Seo discloses the method of claim 16, further comprising in response to a query for a defined attribute of the defined attributes being determined to be received from a client service device, sending, by the system, a portion of the respective structured data representing the defined attribute directed to the client service device.  Adiba at paras. 0019, 0046.26

In regards to claim 19, Adiba discloses a non-transitory machine-readable storage medium comprising instructions that, in response to execution, cause a storage node comprising a processor (Adiba at para. 0050) to perform operations, comprising:
a.	retrieving, from a configuration file of the file system, defined attributes of respective defined resources of the file system (Adiba at paras. 0016, 0036)27;
b.	determining times to initiate the sampling of the defined attributes of the respective defined resources according to the defined intervals (Adiba at paras. 0017, 0035, 0036)28; and
c.	based on the times, initiating the sampling the defined attributes of the respective defined resources based on the defined intervals to obtain respective unstructured data corresponding to the defined attributes.  Adiba at paras. 0018, 0042.29
Adiba does not expressly disclose the configuration file defines sampling intervals for respectively obtaining the defined attributes and wherein the defined attributes comprise a configuration attribute representing a number of computer processing unites corresponding to the storage node.  However, as noted above, Adiba does disclose sampling intervals for collecting metric data.  Adiba at paras. 0017, 0028.
Bayang discloses a system and method for optimizing power consumption of computing devices in a distributed system (Bayang at Fig. 1).  The optimization is achieved by first collecting hardware configuration information and performance metrics of the computing device on a periodic basis based on the selected model (i.e., defined sampling interval in a configuration file).  Bayang at col. 6, lines 64-67; col. 7, lines 1-29.  Hardware configuration information may include attributes, such as the number of CPUs.  Bayang at col. 7, lines 36-44; col. 8, lines 21-32.
Adiba and Bayang are analogous art because they are both directed to the same field of endeavor of performance metric collection and storage.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba by adding the feature of defining the configuration file defines sampling intervals for respectively obtaining the defined attributes and wherein the defined attributes comprise a configuration attribute representing a number of computer processing unites corresponding to the storage node, as disclosed by Bayang.
The motivation for doing so would have been to organize the data in a time series fashion while allowing the system to balance the advantages of conventional time series data collection and storage with the ability to collect multiple sampling rates.  Adiba at para. 0027.
Adiba in view of Bayang does not expressly disclose using a random number generator to determine random times of day to initiate the respectively obtaining the defined attributes.  As discussed above, Adiba in view of Bayang discloses performing the respectively obtaining the defined attributes of the respective defined resource types according to the sampling intervals that are defined in the configuration file.  What is not expressly disclosed by Adiba in view of Bayang is determining, using a random number generator, a random time of day to initiate the obtaining.  Note, though, that Adiba does disclose dynamic changes and random resampling.  Adiba at para. 0015.30
Seo discloses a system and method for administration and system management, which includes performance management and monitoring.  Seo at col. 2, lines 11-13.  Seo discloses using a random number generator to fluctuation of the time period during which monitoring is performed (i.e., using a random number generator).  Seo at col. 13, lines 25-30.  The system determines random start times for collecting data for attribute values and as such, performs random rotations of start times for any configured sampling period.  Seo at col. 9, lines 40-44; col. 12, lines 1-8.
Adiba, Bayang, and Seo area analogous art because they are all directed to the same field of endeavor of performance metrics collection.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba in view of Bayang by adding the feature of using a random number generator to determine random times of day to initiate the respectively obtaining the defined attributes, as disclosed by Seo.
The motivation for doing so would have been to improve security against individuals who may have knowledge of monitoring schedules and take advantage of that knowledge to perform malicious activity.  Seo at col. 9, lines 40-44.

In regards to claim 20, Adiba in view of Bayang and Seo discloses the non-transitory machine-readable storage medium of claim 19, wherein the operations further comprise:  in response to the sampling, generating structured data comprising the respective unstructured data and metadata representing the unstructured data.  Adiba at paras. 0014, 0018.31

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al. (US Patent Pub 2011/0153603) (Adiba) of record, in view of Bayang et al. (US Patent 10,114,720) (Bayang), further in view of Seo et al. (US Patent 9,471,778) (Seo) of record, further in view of Kfir et al. (US Patent Pub 2021/0021503) (Kfir) of record.
In regards to claim 5, Adiba in view of Bayang discloses the system of claim 2, but does not expressly disclose wherein the remote services component further comprises:
a.	a deduplication component that:
i.	in response to first unstructured data corresponding to a defined attribute of the defined attributes of the defined resource type being obtained via a first sampling interval of the sampling intervals, performs a hash function on the first unstructured data to obtain a first hash value,
	ii.	stores the first hash value in a first portion of the memory, and
	iii.	stores a first time that the first hash value was obtained in a second portion of the memory.
Kfir discloses a system and method for telemetry event aggregation.  Kfir at Fig. 2; para. 0076.  The system generates telemetry event data using a sampler and aggregation logic.  Kfir at para. 0076.  The aggregated event data is stored in memory space, such as a hash table (i.e., hash function on the unstructured data).  Kfir at para. 0069.  The aggregated event data is received to be stored, the previously stored event data items are searched.  If the event is found, the system updates the last timestamp with the new timestamp.  Kfir at para. 0100.  If the event is not found, the new event is stored.  Kfir at para. 0101.
Adiba, Bayang, and Kfir are analogous art because they are all directed toward the same field of endeavor of performance metric collection.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba in view of Bayang by adding the features of a deduplication component that in response to first unstructured data corresponding to a defined attribute of the defined attributes of a defined resource type of the respective defined resource types being obtained via a first sampling interval of the sampling intervals, performs a hash function on the first unstructured data to obtain a first hash value, stores the first hash value in a first portion of the memory, and stores a first time that the first hash value was obtained in a second portion of the memory, as disclosed by Kfir.
The motivation for doing so would have been to manage the storage of event data.  As can be seen in Fig. 7 of Kfir, memory usage is considered.  By eliminating duplicates from being stored, memory usage is more efficient.

In regards to claim 6, Adiba in view of Bayang and Kfir discloses the system of claim 5, wherein the deduplication component further:
a.	in response to second unstructured data corresponding to the defined attribute being obtained via a second sampling interval of the sampling intervals, performs the hash function on the second unstructured data to obtain a second hash value (Kfir at Fig. 7; para. 0100), and
b.	in response to the first hash value being determined to be equal to the second hash value, stores a second time that the second hash value was obtained in the second portion of the memory.  Kfir at Fig. 7; para. 0100.32
In regards to claim 7, Adiba in view of Bayang and Kfir discloses the system of claim 6, wherein the deduplication component further:
a.	in response to the first hash value being determined to be different from the second hash value (Kfir at Fig. 7; para. 0101),
i.	stores the second hash value in the first portion of the memory (Kfir at Fig. 7; para. 0101), and
	ii.	stores the second time that the second hash value was obtained in the second portion of the memory.  Kfir at Fig. 7; para. 0101.33

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al. (US Patent Pub 2011/0153603) (Adiba) of record, in view of Bayang et al. (US Patent 10,114,720) (Bayang), further in view of Seo et al. (US Patent 9,471,778) (Seo) of record, further in view of Bargoti et al. (US Patent Pub 2012/0102187) (Bargoti).
In regards to claim 10, Adiba in view of Bayang and Seo discloses the system of claim 1, but does not expressly disclose wherein the number is a first number, and wherein the defined attributes comprise a performance attribute of the defined resource type comprising a resource health score of the defined resource type representing a second number of storage devices that are online.
Bargoti discloses a system and method that performs workload balancing and performs system monitoring and metric collection in order to perform the balancing.  Bargoti at para. 0009.  Bargoti discloses storage providers, which are software for monitoring storage devices (i.e., one storage provider for one storage device).  Bargoti at Fig. 3; para. 0008.  Bargoti discloses one of the metric include a number of storage providers where a number of storage providers provide access to a number of storage subsystems (i.e., number of storage devices that are online).  Bargoti at para. 0078.
Adiba, Bayang, Seo, and Bargoti are analogous art because they are all directed to the same field of endeavor of collecting performance metrics of a system.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba in view of Bayang and Seo by adding the feature of wherein the number is a first number, and wherein the defined attributes comprise a performance attribute of the defined resource type comprising a resource health score of the defined resource type representing a second number of storage devices that are online, as disclosed by Bargoti.
The motivation for doing so would have been to perform workload balancing and determining when or whether new storage should be added.  Bargoti at paras. 0077, 0082.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adiba et al. (US Patent Pub 2011/0153603) (Adiba) of record, in view of Bayang et al. (US Patent 10,114,720) (Bayang), further in view of Seo et al. (US Patent 9,471,778) (Seo) of record, further in view of Werme et al. (US Patent Pub 2003/0167270) (Werme).
In regards to claim 21, Adiba in view of Bayang and Seo discloses the system of claim 1, wherein the configuration attribute is a first configuration attribute (Bayang at col. 7, lines 36-44; col. 8, lines 21-32) but does not expressly disclose wherein a second configuration attribute of the defined attributes comprises a distributed file system attribute of the defined resource type.  Note, Adiba discloses collecting metrics of storage cluster (i.e., distributed storage system).  Adiba at para. 0016.
Werme discloses a system and method for resource allocation in a distributed environment for the purpose of balancing resources and optimize performance.  Werme discloses monitoring systems to retrieve information and attributes, such as filesystem configuration, status, and utilization.  Werme at paras. 0078-84.  Since Werme is intended to be implemented in a distributed environment and Adiba also discloses a distributed storage environment, it is interpreted that “filesystem configuration” disclosed by Werme includes a “distributed file system attribute” of the claim.
Adiba, Bayang, Seo, and Werme are analogous art because they are directed to the same field of endeavor of collecting metrics for storage or optimization.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Adiba in view of Bayang and Seo by adding the feature of wherein a second configuration attribute of the defined attributes comprises a distributed file system attribute of the defined resource type, as disclosed by Werme.
The motivation for doing so would have been to determine an accurate state, configuration, and performance information of a network machine/component to properly allocate resources.  Werme at para. 0066-67.

Response to Arguments
Rejection of claims 1-4, 8, 9, and 11-20 under 35 U.S.C. 103
Claim 9 is cancelled rendering its rejection moot.
Applicant’s arguments in regards to the rejections to claims 1-4, 8, and 11-20 under 35 U.S.C. 103, have been fully considered and they are persuasive in that the cited prior art does not expressly disclose “wherein the defined attributes comprise a configuration attribute representing a number of computer processing units corresponding to the storage node.” 
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Bayang, which discloses a system and method for collecting hardware configuration data and other metrics of computing devices in the system in order to optimize power consumption.  

Rejection of claims 5-7 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 5-7 under 35 U.S.C. 103 rely on the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claims 5-7 under 35 U.S.C. 103 is maintained under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Rejection of claim 10 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claim 10 under 35 U.S.C. 103 rely on the arguments presented in regards to claim 1, which are addressed above.  Consequently, the rejection to claim 10 under 35 U.S.C. 103 is maintained under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Song et al. (US Patent Pub 2018/0121856) discloses a system and method for processing performance metrics in a system.
Farhan et al. (US Patent Pub 2013/0232331) discloses a system and method for handling performance optimization by collecting system metrics and configurations.
Wu et al. (US Patent Pub 2017/0154057) discloses a system and method for consolidation of high volume metrics of a system.
Chen et al. (US Patent Pub 2017/0329645) discloses a system and method for detecting hardware and metric information of a system for adding a node to a cluster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 A profile (i.e., configuration file) defines what metrics to monitor on which nodes (i.e., defined attributes of respective defined resource types of respective compute resources of a group of storage nodes of a storage cluster).
        2 The system performs metrics collection according to sampling intervals for different time periods (i.e., different times).  For example, metrics collection is performed at sampling intervals for one hour or one day.
        3 Metrics collection is performed according to the determined times and sampling intervals.
        4 Admin can indicate which nodes (i.e., storage nodes) to collect metrics from.
        5 Adiba discloses the advantages of dynamic changes, such as random resampling (i.e., determining random times).
        6 Raw data is collected from the nodes (i.e., unstructured data) corresponding to the defined metrics in the profile.  The raw data is cleaned up and formatted (i.e., create respective structured data), which includes adding metadata to the raw data to format it in a way that can be stored in the database table.
        7 A resource identifier and a timestamp is part of the metrics data created after the clean up and formatting.
        8 Storing the formatted metrics data.
        9 Once stored, the data can be queried by an analysis engine to prepare reports (i.e., in response to a query… sends a portion of the structured data to a client).
        10 Uptime is a common statistic that is collected in performance monitoring systems.  Adiba discloses the system collects many types of metrics to monitor the health and performance of nodes, providing an open-ended list of examples.  Therefore, it is interpreted that uptime is disclosed as an attribute that is collected.
        11 Memory usage. 
        12 TCP is a network protocol attribute of a resource.
        13 Resources comprise CPUs, memory (RAM), and disks (i.e., memory devices).
        14 CPU usage of selected nodes.
        15 Memory usage of selected nodes.
        16 Disk utilization of selected nodes.
        17 The metrics can be collected by an entity, which can be part of the cluster (i.e., elected … as a master storage node…).  Here, Adiba describes many possible arrangements for selecting a collection entity.  Therefore, it is interpreted that some election algorithm is performed.
        18 CPU utilization is collected.  Metrics are averaged.  
        19 A profile (i.e., configuration file) defines what metrics to monitor on which nodes (i.e., defined attributes of respective defined resource types of respective compute resources of a group of storage nodes of a storage cluster).
        20 The system performs metrics collection according to sampling intervals for different time periods (i.e., different times).  For example, metrics collection is performed at sampling intervals for one hour or one day.
        21 Metrics collection is performed according to the determined times and sampling intervals.
        22 Admin can indicate which nodes (i.e., storage nodes) to collect metrics from.
        23 Adiba discloses the advantages of dynamic changes, such as random resampling (i.e., determining random times).
        24 Metric data collected as raw data through an API for collecting performance metrics, which is what a PAPI does.
        25 Raw data is collected from the nodes (i.e., unstructured data) corresponding to the defined metrics in the profile.  The raw data is cleaned up and formatted (i.e., create respective structured data), which includes adding metadata to the raw data to format it in a way that can be stored in the database table.
        26 Once stored, the data can be queried by an analysis engine to prepare reports (i.e., in response to a query… sends a portion of the structured data to a client).
        27 A profile (i.e., configuration file) defines what metrics to monitor on which nodes (i.e., defined attributes of respective defined resource types of respective compute resources of a group of storage nodes of a storage cluster).
        28 The system performs metrics collection according to sampling intervals for different time periods (i.e., different times).  For example, metrics collection is performed at sampling intervals for one hour or one day.
        29 Metrics collection is performed according to the determined times and sampling intervals.  The collected metrics are in raw data form (i.e., unstructured data) and need to be cleaned and formatted for storage.
        30 Adiba discloses the advantages of dynamic changes, such as random resampling (i.e., determining random times).
        31 Raw data is collected from the nodes (i.e., unstructured data) corresponding to the defined metrics in the profile.  The raw data is cleaned up and formatted (i.e., create respective structured data), which includes adding metadata to the raw data to format it in a way that can be stored in the database table.
        32 If the same event data item is found to already be stored in the hash table, the last timestamp is changed to the new timestamp (i.e., stores a second time …).
        33 If the event data is not found already stored, the new event data is stored.